UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 26, 2009 (52 weeks) o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-5084 TASTY BAKING COMPANY (Exact name of Company as specified in its charter) Pennsylvania 23-1145880 (State of Incorporation) (IRS Employer Identification Number) Navy Yard Corporate Center, Three Crescent Drive, Suite 200, Philadelphia, Pennsylvania 19112 (Address of principal executive offices including Zip Code) 215-221-8500 (Company's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Exchange Common Stock, par value, $.50 NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES o NO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES o NO x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES oNO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x The aggregate market value of the voting and nonvoting common equity held by non-affiliates of the registrant, computed by reference to the price at which the common equity was last sold as the last business day of the registrant’s most recently completed second fiscal quarter June 26, 2009, was $54,996,061. Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of March 11, 2010. Class Outstanding Common Stock, par value $.50 8,657,243 shares DOCUMENTS INCORPORATED BY REFERENCE The registrant has incorporated by reference in Part III of this report on Form 10-K portions of the registrant’s definitive Proxy Statement for the 2010 Annual Meeting of Shareholders to be held on May 7, 2010, which is expected to be filed with the Securities and Exchange Commission not later than 120 days after the end of the registrant’s last fiscal year. TASTY BAKING COMPANY AND SUBSIDIARIES INDEX PART I. Item 1. Business 3-5 Item 1A. Risk Factors 5-8 Item 1B. Unresolved Staff Comments 8 Item 2. Properties 9 Item 3. Legal proceedings 9 Item 4. (Removed and Reserved) 9 PART II. Item 5. Market for the Company’s Common Equity and Related Shareholder Matters 10 Item 6. Selected Financial Data 10 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 11-20 Item 8. Consolidated Financial Statements and Supplementary Data Report of Independent Registered Public Accounting Firm 21 Consolidated Statements of Operations and Retained Earnings Fifty-two weeks ended December 26, 2009 and December 27, 2008 22 Consolidated Statements of Cash Flows Fifty-two weeks ended December 26, 2009 and December 27, 2008 23 Consolidated Balance Sheets Fifty-two weeks ended December 26, 2009 and December 27, 2008 24-25 Consolidated Statements of Stockholder’s Equity and Comprehensive Income (Loss) Fifty-two weeks ended December 26, 2009 and December 27, 2008 26 Notes to Consolidated Financial Statements 27-49 Item 9. Changes and Disagreements with Accountants 50 Item 9A. Controls and Procedures 50-51 Item 9B. Other Information 51 PART III. Item 10. Directors and Executive Officers 52 Item 11. Executive Compensation 52 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 52 Item 13. Certain Relationships and Related Transactions 52 Item 14. Principal Accountant Fees and Services 52 PART IV. Item 15. Exhibits 53-56 Schedule II. Valuation and Qualifying Accounts 57 Signature 58-59 - 2 - TASTY BAKING COMPANY AND SUBSIDIARIES PART I Item 1.Business Tasty Baking Company (the “Company”) was incorporated in Pennsylvania in 1914 and maintains its principal offices and manufacturing facilities in Philadelphia, Pennsylvania.The Company manufactures, co-packages and sells a variety of premium single portion cakes, pies, donuts, snack bars, pretzels, and brownies under the well-established trademark, TASTYKAKE®.These products are comprised of approximately 169 varieties.The availability of some products, especially the holiday-themed offerings, varies according to the season.The single portion cakes, snack bars and donuts principally sell at retail prices for individual packages ranging from $0.39 to $1.49 per package and family convenience packages from $3.69 to $4.19. The individual pies include various fruit and cream-filled varieties and, at certain times of the year, additional seasonal varieties.The best known products with the widest sales acceptance are sponge cakes marketed under the trademarks JUNIORS® and KRIMPETS®, and chocolate enrobed cakes under KANDY KAKES®.The Company produces a line of sugar-free single portion cakes and snack bars under the name TASTYKAKE Sensables® which are sold at retail prices ranging from $0.75 for single serve to $4.19 for family convenience packages. In May 2007, the Company announced that, as part of its comprehensive operational review of strategic manufacturing alternatives, it entered into an agreement to relocate its Philadelphia operations to the Philadelphia Navy Yard.The term of the bakery lease, which commenced in October 2009, provides for a 26-year lease term, with renewal options for two additional 10 year terms, for a 345,500 square foot bakery, warehouse and distribution center located on approximately 25 acres.Construction of the new bakery, warehouse and distribution center is complete and the Company has commenced production of pies, snack bars, krimpets and certain cupcakes varieties.The equipment commissioning process has begun for the remaining production lines and the Company expects the new facility to be fully operational in the spring of 2010. During April 2009, the Company relocated its corporate headquarters to 36,000 square feet of leased office space in the Philadelphia Navy Yard.The office lease term, which commenced in April 2009, will end at the same time as the new bakery lease. Tasty Baking Oxford, Inc. ("Oxford"), a wholly-owned subsidiary of the Company, located in Oxford, Pennsylvania, currently manufactures honey buns, donuts, mini donuts and donut holes under the trademark TASTYKAKE®.Oxford also manufactures several products which are distributed under private labels. The Company’s products are sold principally by independent sales distributors through distribution routes to approximately 16,000 retail outlets in Delaware, Maryland, New Jersey, New York, Ohio, Pennsylvania and Virginia, which comprise the Company's core market.This method of distribution for direct store deliveries via independent sales distributors has been used since 1986.The Company sells products to approximately 413 independent sales distributors and maintains 49 Company operated routes that service route sales areas.The Company also distributes its products through third party distributor arrangements in New York, New England, Florida, Virginia, Georgia and North Carolina, as well as, directly to certain grocery chains that have centralized warehouse distribution capabilities throughout the continental United States and Puerto Rico.In addition, the Company sells its products through the www.tastykake.com program, whereby consumers can visit the Company’s website or call a toll-free number to order a variety of Tastykake gift packs for delivery to homes and businesses. For 2009, the Company’s top 20 customers represented 61.1% of its net sales and its largest customer, Wal-Mart, represented approximately 20.6% of its net sales.This relationship has been reasonably consistent over the prior two years.If any of the top twenty customers change their buying patterns with the Company, the Company’s sales and profits could be adversely affected. The Company is engaged in a highly competitive business, specializing in premium snack cakes and pies.Although the number of competitors varies among marketing areas, certain competitors are national companies with multiple production facilities, nationwide distribution systems and significant advertising and promotion budgets.The Company is able to maintain a strong competitive position in its principal marketing area through the quality of its products and brand name recognition.In these areas, the Company has a strong market share.The Company conducts marketing programs that utilize radio and television advertising, outdoor billboard campaigns, newspaper free standing inserts, consumer coupons and public relations. - 3 - Outside of its principal marketing area, awareness of the Company’s trademarks and reputation is not as strong and the Company’s market share is generally less significant.In these markets, the Company competes for limited shelf space available from retailers, leveraging product quality, price promotions and consumer acceptance.The Company has been able to grow sales outside of its principal marketing area primarily through the distribution of its products using mass merchandisers and third party distributors. The Company principally competes in the premium snack cake market on price, product quality and brand name recognition with McKee Foods, Bimbo USA and Hostess Brands.McKee Foods Corporation, a large privately held company, competes in the snack cake market under the brand name Little Debbie, primarily selling lower priced snack cakes.Little Debbie holds the largest share of the snack cake market in the United States.Bimbo USA markets certain of its products under the Entenmann’s brand name and generally competes with the Company in the multi-serve and single-serve baked goods.Hostess Brands, formerly Interstate Bakeries Corporation, which emerged from Chapter 11 Bankruptcy protection in February 2009, competes with the Company using the Hostess, Dolly Madison and Drakes brand names.Local independent bakers also compete in a number of regional markets.In addition, there are national food companies that are expanding their snack product offerings in the Company’s category. Many large food companies advertise and promote single-serve packages of their traditional multi-serve cookie and sweet and salty snack varieties and compete against the Company for a portion of the overall snack market. The Company is dependent upon sweeteners, cocoa, eggs, oils and flour for its ingredients. The Company procures raw materials through multi-year, annual, short-term and spot market purchases from various suppliers.These raw materials are subject to availability restrictions within the market in which the suppliers operate.Additionally, purchases made in the spot market are subject to price volatility that may negatively affect the Company’s operations.The prices paid for raw materials generally reflect external factors such as weather conditions, commodity market fluctuations, value of the U.S. dollar against other currencies and the effects of governmental agricultural programs.The market prices for sweeteners and cocoa have been volatile and experienced significant upward price pressure during the second half of 2009.Eggs, which the Company purchases in the spot market, experienced significant downward price pressure during the first half of 2009 and have since remained relatively stable.Oils and flour pricing remained relatively constant throughout 2009. The Company’s policies with respect to working capital items are not unique.Finished goods inventory is generally maintained at levels sufficient for one to two weeks of sales while packaging and ingredient inventory levels are generally maintained to support eight weeks of sales, depending on product seasonality.Changes in suppliers and new product launches are two reasons why inventory levels may change but these changes are normally short-term in nature.The ratio of current assets to current liabilities as of year-end for fiscal 2009 and fiscal 2008 was 1.0 to 1.0 and 1.5 to 1.0, respectively. The Company believes that its brand trademarks such as “TASTYKAKE®” and “Sensables® and product trademarks such as “KRIMPETS®,” “KREAMIES®,” “JUNIORS®,” and “KANDY KAKES®” are of material importance to the Company’s strategy of brand building.The Company takes appropriate action from time to time against third parties to prevent infringement of its trademarks and other intellectual property.The Company also enters into confidentiality agreements from time to time with employees and third parties as necessary to protect formulas and processes used in producing its products. The Company engages in continuous research and development activities at its various manufacturing locations related to new products as well as to the improvement and maintenance of existing products.These initiatives are designed to drive top-line growth and improve the Company’s cost position.In the past two years, these expenditures have not been material. The Company’s plants are subject to inspection by the Food and Drug Administration and various other governmental agencies, and its products must comply with regulations under the Federal Food, Drug, and Cosmetic Act and with various comparable state statutes regulating the manufacturing and marketing of food products.The Company’s enterprise resource planning (“ERP”) system enables the establishment and maintenance of records in compliance with the Public Health Security and Bioterrorism Preparedness and Response Act of 2002. The Company has historically made investments based on compliance with environmental laws and regulations.These expenditures have not been material with respect to the Company’s capital expenditures, earnings or competitive position. As of March 9, 2010, the Company employed approximately 870 persons, including 104 part-time employees, and approximately 53 maintenance employees that are covered by a labor agreement, which expires in May 2012.In addition, as of March 1, 2010 the Company also retained the services of approximately 45 contract staff at its Philadelphia operations. - 4 - See Item 7 below regarding the use of forward-looking statements contained herein. The Corporate Governance Guidelines, Code of Business Conduct and charters for the Audit Committee, Compensation Committee, Strategic Planning Committee, and Nominating and Corporate Governance Committee are available on the Company’s website at www.tastykake.com, under the “Investors, Corporate Governance” headings or are available upon written request directed to the Secretary of the Company at Navy Yard Corporate Center, Three Crescent Drive, Suite 200, Philadelphia, Pennsylvania 19112. The Company will also post to its website any amendments to the Code of Business Conduct, or a waiver from the provisions of the Code of Business Conduct relating to the Company’s principal executive officers or directors.Waivers will be located under “Investors, Corporate Governance, Code of Business Conduct–Waivers.” Item 1A.Risk Factors The risks described below, together with all of the other information included in this report, should be carefully considered in evaluating our business and prospects.Additional information regarding various risks and uncertainties facing us are included under Item 7 of this report on Form 10-K.Solely for purposes of the risk factors in this Item 1A, the terms “we,” “our,” and “us” refer to Tasty Baking Company and its subsidiaries.The risks and uncertainties described herein are not the only ones facing us.Additional risks and uncertainties not presently known or deemed insignificant may also impair our business operations.The occurrence of any of the following risks could harm our business, financial condition or results of operations. Increased Competition May Impair Profitability We are engaged in a highly competitive business.The number of choices facing the consumer on how to spend snack food dollars has increased significantly over the last several years, particularly with the introduction of more convenient packaging of traditional products, both sweet and salty.Although the number of competitors varies among marketing areas, certain competitors are national companies with multiple production facilities, nationwide distribution systems, and nationally recognized brands with large advertising and promotion budgets.From time to time, we experience price pressure in certain of our markets as a result of competitors’ promotional pricing practices.Increased competition could result in lower sales, profits and market share. Change in Top Customers’ Buying Patterns May Adversely Affect Our Sales and Profits Our top twenty customers represented 61.1% of our 2009 net sales and 59.0% of our 2008 net sales.Our largest customer, Wal-Mart, represented approximately 20.6% of our net sales in 2009 and 19.7% of our net sales in 2008.If any of the top twenty customers change their buying patterns with us, our sales and profits could be adversely affected. Increased Commodity Prices and Availability May Impact Profitability We are dependent upon sweeteners, cocoa, eggs, oils, and flour for our ingredients.Many commodity prices have experienced recent volatility.Increases in commodity prices and availability could have an adverse impact on our profitability. Change in Consumer Preferences May Adversely Affect Our Financial and Operational Results Our success is contingent upon our ability to forecast the tastes and preferences of consumers and offer products that appeal to their preferences.Consumer preference changes due to taste, nutritional content or other factors, and the Company’s failure to anticipate, identify or react to these changes could result in reduced demand for our products, which could adversely affect our financial and operational results.The current consumer focus on wellness may affect demand for our products.We continue to explore the development of new products that appeal to consumer preference trends while maintaining our product quality standards. Collectability of Long-term Receivables May Adversely Affect Our Financial Position Our long-term receivables represent loans issued to our independent sales distributors for the purchase of route territories and delivery vehicles.These loans are issued through a wholly-owned subsidiary, TBC Financial Services, Inc.Current lending guidelines require significant collateral to minimize our risk in the event of default by an independent sales distributor and our loss history has been minimal.The ability to collect the entire loan portfolio, however, is directly related to the success of our current route distribution system and the independent sales distributor’s ability to repay the loan, which is directly related to the economic success of the route.In addition, any external event or circumstance that impacts the independent sales distributors may also affect the collectability of long-term receivables. - 5 - The Inability to Further Develop Our Brand Recognition May Adversely Impact Sales and Profitability Historically, route sales by independent sales distributors have accounted for the largest part of our revenues.As we expanded outside of our core route market, the percentage of volume may shift toward more non-route business, causing some erosion of our gross margin.We continue to evaluate existing and new business possibilities outside the core market utilizing both Company owned routes and third party distributors. We also sell products through distributorships and major grocery chains that have centralized warehouse distribution capabilities throughout the continental United States and Puerto Rico. If we are unable to further develop brand recognition in the expanded markets, sales and profitability could be adversely affected. Limited Product Shelf Life May Adversely Affect Sales Potential Our products have limited shelf life.Production planning and monitoring of demand is essential to effective operations, both to fulfill customer demand and to minimize the levels of inventory and returns.Delays in getting products to market for any reason, including transportation disruptions or bad weather, may cause loss of sales, which could adversely affect our operating results. Product Recall or Safety Concerns May Adversely Affect Our Financial and Operational Results We may recall certain of our products should they be mislabeled, contaminated or damaged or if there is a perceived safety issue.A perceived safety issue, product recall or an adverse result in any related litigation could have a material adverse effect on our operations, financial condition and financial results. Loss of Facilities Could Adversely Affect Our Financial and Operational Results We currently have three production facilities: two in Philadelphia and one in Oxford, Pennsylvania.One Philadelphia facility is a multi-storied manufacturing facility where some of our signature products are manufactured and is in the process of being transitioned to our newly constructed production facility in the Philadelphia Navy Yard.The facility in the Philadelphia Navy Yard will be the exclusive production facility of our signature products once fully operational which is expected in the spring of 2010.The Oxford facility is a single-story manufacturing facility with expansion possibilities.Our data processing operations are located at our Corporate Office in the Navy Yard, with off-site data backup and disaster recovery facilities.The loss of any of the facilities could have an adverse impact on our operations, financial condition and results of operations. Indebtedness Incurred in Connection with Our Strategic Manufacturing Initiative Could Adversely Affect Our Financial and Operational Results Higher levels of indebtedness associated with the Company’s new manufacturing and distribution facility could increase our vulnerability to general adverse economic and industry conditions; limit our flexibility in planning for and reacting to changes in our business and the industry in which we operate; and require that we use a larger portion of our cash flow to pay principal and interest, thereby reducing availability of cash to fund working capital, capital expenditures and other operating needs. The Inability to Successfully Implement Our Strategic Manufacturing Initiative Could Adversely Affect Our Financial and Operational Results We are dependent upon third parties to deliver and install high-tech, modern baking equipment. Unanticipated delays in the completion of the facility or delivery of new equipment could substantially increase the costs and ultimately the indebtedness associated with the initiative.Unexpected increases in equipment or installation costs could also substantially increase the indebtedness associated with the initiative.Unfavorable deviations from expected equipment performance or unforeseen difficulties associated with transitioning to a new facility could significantly increase the costs of future production.Such unanticipated delays, cost increases or unfavorable deviations in equipment performance could also restrict the Company’s ability to increase revenues and profitability, and have an adverse impact on our financial condition and results of operations. - 6 - A Change in Interest Rates May Adversely Affect Our Financial and Operational Results Increases in interest rates will increase our recognition of interest expense related to long-term debt and the interest income related to our long-term receivables.A decrease in interest rates used to set the pension discount rate could increase pension liability and adversely impact the relationship of our unrecognized gain or loss to the pension corridor.Refer to the risk factor “Changes in Pension Expense Assumptions and Estimates May Adversely Affect Our Operational Results” below for additional discussion.A sensitivity analysis on the impact of this relationship is included in Note 11 of the consolidated financial statements, included in Item 8 below. Terms of Indebtedness Impose Significant Restrictions on Our Business Our bank credit facility, PIDC Local Development Corporation credit facility and the Machinery and Equipment Loan Fund loans with the Commonwealth of Pennsylvania (the “Agreements”) contain various covenants that limit our ability to, among other things, incur or become liable for additional indebtedness; create or suffer to exist certain liens; enter into business combinations or asset sale transactions; make restricted payments, including dividends over a specified amount; make investments; enter into transactions with affiliates; and enter into new businesses. These restrictions could limit our ability to obtain future financing, sell assets, make acquisitions or needed capital expenditures, withstand a future downturn in our business or the economy in general, conduct operations or otherwise take advantage of business opportunities that may arise.The Agreements also require us to maintain certain financial ratios.Our ability to remain in compliance with our financial ratio requirements in the future could be affected by events beyond our control, such as general economic conditions, a significant increase in the cost of our raw materials or a material increase in our pension or postretirement obligations.Failure to maintain any applicable financial ratios may prevent us from borrowing additional amounts under our bank credit facility and could result in a default under the Agreements, which could cause the indebtedness outstanding under the Agreements to become immediately due and payable if the appropriate waiver could not be obtained by the Company.If we were unable to repay those amounts, our banks could initiate a bankruptcy or liquidation proceeding.If the banks were to accelerate the repayment of all outstanding borrowings under the Agreements, we may not have sufficient assets to repay those amounts and any others that default as a result thereof. In addition, if we amend our Agreements or seek a waiver for any events of default, we may incur additional fees and/or higher interest rates on all or a portion of our outstanding borrowings. Changes in Governmental Laws and Regulations Could Adversely Affect Our Financial and Operational Results Our business is subject to regulation by various federal, state and local government entities and agencies, including regulation of our products, properties, employees, distribution and overall operations. Changes in laws and regulations and the manner in which they are interpreted or applied may alter the environment in which we operate and may affect results of operations or increase liabilities.These include changes in food and drug laws, laws related to advertising and marketing practices, accounting standards, taxation requirements, competition laws, employment laws and environmental laws. Litigation Could Adversely Affect Our Financial and Operational Results We are involved in certain legal and regulatory actions, all of which have arisen in the ordinary course of our business.We are unable to predict the outcome of these matters, but do not believe that the ultimate resolution of these matters will have a material adverse effect on our consolidated financial position or results of operations.However, if one or more of these matters were determined adversely to us, the ultimate liability arising therefrom could be material to our financial condition and results of operations.In addition, we may become subject to additional litigation at any time which could have an adverse material impact on us. Changes in Pension Expense Assumptions and Estimates May Adversely Affect Our Operational Results Accounting for pension expense requires the use of estimates and assumptions including discount rate, rate of return on plan assets, compensation increases, mortality and employee turnover, all of which affect the amount of expense recognized by us. In addition, the rate of return on plan assets is directly related to changes in the equity and credit markets, which can be volatile.The use of the above assumptions, market volatility and our election in 1987 to recognize all pension gains and losses in excess of our pension corridor in the current year may cause us to experience significant changes in our pension expense from year to year which could adversely affect our operating results.Most other public companies elected an amortization method that allows recognition of pension gains and losses to be amortized over longer periods of time. - 7 - Increases in Employee and Employee-Related Costs Could Adversely Affect Our Financial and Operational Results Health care and other employee-related costs may continue to rise and any substantial increase in costs may have an adverse impact on our profitability.In addition, a shortage of qualified employees, a substantial increase in the cost of qualified employees, or any adverse affect resulting from third party labor negotiations could have an adverse affect on our operations and financial results. Loss or Impairment of Intellectual Property and Trade Secrets Could Adversely Affect Our Brands and Our Business We have taken efforts to protect our trademarks, copyrights and trade secrets as we consider our intellectual property rights important to our success.However, other parties may take actions or, without authority, make use of our intellectual property that could impair the value of our proprietary rights or the reputation of our brands.Any such impairment could adversely affect our business. Current Economic and Market Conditions Could Adversely Affect Our Financial and Operational Results Our business may be adversely affected by changes in economic and business conditions nationally and particularly within our core market.In addition, the business strategies implemented by management to meet these business conditions and other market challenges may have a significant impact upon our future financial condition and results of operations.During the second half of 2008 and throughout 2009, the U.S. economy has experienced a significant downturn that has resulted in elevated levels of financial market volatility, customer uncertainty and widespread concerns about the U.S. and world economies.This may negatively impact the demand for our products and our allowance for doubtful accounts, all of which may have a material adverse effect on our business, financial condition and results of operations.In addition, this economic crisis has had a material and direct impact on financial institutions resulting in limited access to capital, which may impact our ability to borrow funds to support operations or other liquidity needs under our credit facility or otherwise borrow or raise capital.Moreover, our stock price could decrease if investors have concerns that our business, financial conditionor results of operations will be negatively impacted by the economic downturn. Item 1B.Unresolved Staff Comments Not applicable. - 8 - Item 2. Properties The locations and primary use of the materially important physical properties owned or leased by the Company and its subsidiaries are as follows: Location Lease /Own Primary Facility Use 2801 Hunting Park Avenue (a) Own Production of cakes Philadelphia, PA 3413 Fox Street(a) Own Warehouse, Shipping and Distribution Philadelphia, PA Operations through February 2010 700 Lincoln Street(a) Own Tasty Baking Oxford Offices, Oxford, PA Production of honey buns, cake, mini donuts and donut holes Three Crescent Drive(b) Lease Executive, Sales and Finance Offices, Data Suite 200 Processing Operations, Office Services Philadelphia, PA 4300 S. 26th Street(b) Lease Production of cakes, pies, snack bars Philadelphia, PA Warehouse, Shipping and Distribution Operations (a)These properties are encumbered by a shared first and second priority lien under the Company’s bank credit facility, the MELF Loans and PIDC Local Development Corporation credit facility. (b)These properties are also referred to herein as being located in the Philadelphia Navy Yard. In addition, the Company leases various other properties used principally as local pick-up and sales distribution points.During 2010, the leased facility at 4300 S. 26th Street is expected to fully replace the Company’s current manufacturing facility located at 2801 Hunting Park Avenue, Philadelphia, and has replaced the Company’s current distribution operations at 3413 Fox Street, Philadelphia. Item 3. Legal Proceedings The Company is involved in certain legal and regulatory actions from time to time which arise in the ordinary course of the Company's business.The Company is unable to predict the outcome of these matters, but does not believe that the ultimate resolution of such matters will have a material adverse effect on the consolidated financial position or results of operations of the Company.However, if one or more of such matters were determined adversely to the Company, the ultimate liability arising therefrom is not expected to be material to the financial position of the Company, but could be material to its results of operations in any quarter or annual period. Item 4. (Removed and Reserved) - 9 - TASTY BAKING COMPANY AND SUBSIDIARIES PART II Item 5. Market for the Company's Common Equity and Related Shareholder Matters Summarized quarterly market prices per share for the Company’s common stock and cash dividend payments for 2009 and 2008 are as follows: First Second Third Fourth Year Market prices: High Low Cash Dividends Market prices: High Low Cash Dividends Each quarter consisted of 13 weeks.The market prices of the Company’s common stock reflect the high and low sales price by quarter as traded on the NASDAQ Global Market (formerly the NASDAQ National Market).The approximate number of holders of record of the Company’s common stock (par value $ 0.50 per share) as of February 17, 2010, was 1,967.On March 9, 2010, the closing sale price per common share was $6.95. Dividends The declaration and payment of dividends is subject to the discretion of the Company’s Board of Directors (“Board”).The Board bases its decisions regarding dividends on, among other things, general business conditions, the Company’s financial results, contractual, legal and regulatory restrictions regarding dividend payments and any other factors the Board may consider relevant.Under the terms of the Company’s credit agreement with its banks, the Company may currently pay cash dividends to its shareholders in an aggregate amount not to exceed $1.8 million in any one fiscal year. The following table provides information regarding purchases made by the Company of its common stock during the fourth quarter of fiscal 2009: Period Total Number of Shares Repurchased(a) Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Number (or Appropriate Dollar Value) of Shares that May Yet Be Purchased Under the Plans or Programs September 27 2009 – October 31, 2009 $ - - November 1, 2009 – November 28, 2009 - $
